NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/18/2016. It is noted, however, that applicant has not filed a certified copy of the DE 102016122275.5 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-10 is the recitation in claim 1 of a separate, second step b) in which the dispersion obtained in a) is reacted again with at least one short-chain diol and/or one triol at temperatures of from 180ºC to 230ºC to give the isocyanate-reactive polyol dispersion. 
The closest prior art references are the following: (1) Bauer et al. (DE 19512778 C1); (2) Hohenhorst et al. (DE 10 2013 106364 A1); and (3) CN 103756285.
Bauer et al. teach a process for production of isocyanate-reactive polyol dispersions and their use for production of new polyurethanes (¶1). Bauer et al. teach a process in which polyurethane waste is combined with dicarboxylic acids and/or dicarboxylic acid anhydrides and/or their derivatives together with a polyetherol and heated. See ¶26. The process temperature is preferably 180ºC to 220ºC (¶16). The polyetherols have a molar mass of 500 to 6000 g/mol and a hydroxyl functionality of 2 to 5. See ¶17. 
Bauer et al. fail to disclose that the dispersion formed by heating a combination of polyurethane waste with dicarboxylic acids and/or dicarboxylic acid anhydrides and/or their derivatives together with a polyetherol is further reacted in a second step with at least one short-chain diol and/or one short-chain triol at temperatures of from 180ºC to 230ºC. 
Hohenhorst et al. teach a process comprising providing the following starting materials: a1) polyurethane waste; a2) at least one dicarboxylic acid anhydride, at least one dicarboxylic acid and/or at least one dicarboxylic acid derivative; a3) at least one grafted reactant polyol; b) mixing and heating the starting materials of a) to form a dispersion polyol; c) mixing the dispersion polyol with at least one system polyol; d) adding isocyanate to the mixture of dispersion polyol and system polyol to form a polyurethane product. See ¶10. The polyol used in step a3) has a molar mass of 500 to 6,000 g/mol and a hydroxyl functionality of 2-5. See ¶27. The staring materials are heated to 120 to 270ºC before, during, or after mixing, preferably 200ºC (see ¶48). The materials come into contact with the starting materials, particularly in higher quality steel containers (¶25), such as duplex steel (¶51), which is a type of stainless steel. 
Horhenhorst et al. fail to disclose of what the system polyol of step c) is made. Hohenhorst therefore fails to disclose that the dispersion formed in steps a) and b) is mixed with at least one short-chain diol and/or one short chain triol at temperatures of from 180ºC to 230ºC. 
CN 103756285 teaches a method for preparing polyurethane elastomers, the method comprising adding polyurethane waste, alcoholysis agent, and catalyst, and performing alcoholysis at higher temperature (i.e. under heat). The higher temperature at which the alcoholysis occurs is from 160-220ºC (see ¶12). Examples of alcoholysis agent include polyether polyols such as ethylene glycol, 1,4-butanediol, or glycerin. The polyether polyol has a molecular weight in a range of from 62-100,000 and a hydroxyl functionality of 2-4. See ¶19. 
CN 103756285 fails to disclose a second reaction step in which the product of the method described above is further reacted with at least one short-chain diol and/or one short-chain triol at temperatures of from 180ºC to 230ºC. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766